                 Case 1:21-cv-02199-SHS Document 26 Filed 03/31/21 Page 1 of 2
                                                                                                             Hogan Lovells US LLP
                                                                                                             390 Madison Avenue
                                                                                                             New York, NY 10017
                                                                                                             T +1 212 918 3000
                                                                                                             F +1 212 918 3100
                                                                                                             www.hoganlovells.com



March 30, 2021                                                                                            MEMO ENDORSED, p. 2
VIA ECF

Hon. Sidney H. Stein
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

             Re:           Consent Letter Motion to Extend Deadline to Respond to the Complaint
                           Doe v. New York University, No. 21-cv-2199 (SHS)

Dear Judge Stein:

       As you know, we represent New York University (“NYU”) in the above-referenced
matter. We write, pursuant to Section 1.E of the Court’s Individual Practices, to seek an
extension of the deadline for NYU to respond to the complaint in this case. The current deadline
for NYU to move, answer, or otherwise respond to the complaint is April 5, 2021.

       In light of Plaintiff’s pending motion for a preliminary injunction and the April 2, 2021
due date for NYU’s opposition papers, NYU respectfully requests that the Court adjourn NYU’s
deadline to respond to the complaint sine die, and direct the parties to jointly submit a proposed
schedule for next steps to the Court no later than seven (7) days after the Court’s ruling on the
motion.

        NYU submits that this would be the most efficient course of action for the parties and the
Court; the Court’s decision on the motion is likely to inform the parties’ thinking on the most
sensible course of action in several respects, and deferring the deadline to respond to the
complaint would avoid the inefficiency of potentially duplicative briefing.

       We have spoken with Plaintiff’s counsel and they consent to this request. No prior
requests to extend this deadline have been made. We thank the Court for its consideration.


                                                                                 Respectfully submitted,

                                                                                 /s/ Ira M. Feinberg /
                                                                                 Ira M. Feinberg
                                                                                 ira.feinberg@hoganlovells.com
                                                                                 Tel: (212) 918-3509

cc:       All counsel of record (via ECF)
Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis
Monterrey Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo
Warsaw Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville.
Legal Services Center: Berlin. For more information see www.hoganlovells.com
       Case 1:21-cv-02199-SHS Document 26 Filed 03/31/21 Page 2 of 2
Application granted.

Dated: New York, New York
       March 31, 2021
